Warner, J.
The error assigned to the judgment of the Court below in this case, is in dissolving the injunction on the coming in of the answer of defendants, and the accompanying affidavits filed therewith. The bill was filed to restrain the defendants from obstructing the complainant's canal by cutting and interfering with the banks thereof, whereby dirt and rubbish, *153were thrown into the same, to the injury of the works appertaining to said canal, and the navigation thereof. The defendants deny, by their answer, that they have in any other manner cut or interfered with the banks of said canal, except the keeping open certain ditches and drains running into said canal; that they have only exercised their rights as the proprietoi’s and lessees of the adjoining lands in clearing out, and keeping open said ditches and drains, and claim that said ditches and drains running into said canal, have actually been kept open and used for more than twenty years. The real injury complained of in the complainant’s bill is, the keeping open these drains and ditches, which run through the defendant’s land into the canal. Upon a careful examination of the allegations in the complainant’s, bill, the defendants’ answer thereto, as well as the respective affidavits filed by the parties which appear in the record, we are of the opinion there was no error in the Court below in dissolving the injunction. As a general rule, this Court will not control the discretion of the Court below in dissolving an injunction, unless there appears to have been an abuse of that discretion in the violation of the principles of law or equity applicable to the facts in the case, which the record, now before us, does not exhibit. Let the judgment of the Court below be affirmed.